Virgin, J.
The " true and perfect list ” of taxable estate, real and personal, which the provision of R. S., c. 6, § 92 requires a tax-payer to bring in to the assessors as a condition precedent to a right of appeal to the county commissioners for any abatement of tax, comprises a true enumeration, description and specification only of the property. No appraisement or estimation of the value is essential. Newburyport v. Co. Com. 12 Met. 211, 214.
The only taxable property which it is pretended that Mrs. Buck possessed was a wagon denominated a " dog cart. ” The assessors valued it at one hundred and fifty dollars, and the commissioners at fifty dollars.
The only error assigned by these petitioners, is that it " does not appear that Mrs. Buck did ever make and bring in to the assessors a true and perfect list of the amount and value of her estate . . or that she was unable to offer such a list at the time appointed by the assessors to receive them. ”
The answer is that the law does not require such a list as is assigned as error. R. S., c. 6, § § 92, 93. Either assessor may require a tax-payer" to answer all proper inquiries in writing, as to the nature, situation and value of his property liable to be taxed in the state, ” &c. but this is not the error assigned. No such requirement is pretended to have been made.
The record shows that Mrs. Buck did, by her husband, return a true specification and description of all her taxable property, and the assessors, instead of expressing a desire to *462require answers to-questions, said they had no questions to ask. Our opinion is that the error assigned is no error.

Petition dismissed.

Peters, C. J., Daneorth, Poster and Haskell, JJ., concurred.